EXHIBIT 10.26

CONSULTING AGREEMENT

This Consulting Agreement, dated as of August 1, 2008 (the “Agreement”) is
entered into by and between ImmunoCellular Therapeutics, Ltd., a Delaware
corporation (the “Company”), and Dr. Cohava Gelber (“Consultant”) with reference
to the following facts:

A. Consultant is the inventor of certain intellectual property covering what is
referred to as the DIAAD technology, monoclonal antibodies for the detection and
treatment of ovarian cancer and small cell lung cancer, and such other items as
are described in the patents and patent applications listed in the attached
schedule entitled Molecular Discoveries, LLC Patent Portfolio that has been
acquired by ICT (the “Acquired Technology”) and has significant expertise in the
field of the Acquired Technology.

B. Consultant is a 10% shareholder of and consultant to Molecular Discoveries
LLC (“MDC”).

C. The Company and MDC entered into an Agreement, dated as of February 14, 2008
(the “Acquisition Agreement”), pursuant to which the Company acquired ownership
of the Acquired Technology at a closing of the transactions contemplated by the
Acquisition Agreement (the “Closing”).

D. The Company and Consultant entered into a Consulting Agreement, dated as of
February 14, 2008 (the “Original Consulting Agreement”) pursuant to which
Consultant has been providing consulting services to the Company with respect to
the Acquired Technology, with the term of this agreement scheduled to expire on
December 13, 2008.

E. The Company and Consultant desire to terminate the Original Consulting
Agreement effective as of July 31, 2008 and to have Consultant continue to
provide consulting services to the Company with respect to the Acquired
Technology following the termination of the Original Consulting Agreement
pursuant to the terms of this Agreement.

NOW, THEREFORE, the parties agree as follows:

1. Services. In consideration for the termination of the Original Consulting
Agreement and the compensation described in Section 3 hereof, Consultant agrees
to serve on a part-time basis as a consultant to the Company during the term of
this Agreement. Consultant shall advise the Company upon request by the Company
on scientific and other related matters pertaining to the Acquired Technology.
The Company and Consultant contemplate that most of her services will be
performed from her home office outside of the Los Angeles, California area.
However, Consultant will use reasonable efforts to be available for meetings in
Los Angeles, California or other locations as may be requested from time to time
by the Company, provided that such meetings do not interfere with Consultant’s
ability to properly perform her current full-time job with American Type Culture
Corporation (“ATCC”). The Company will reimburse Consultant for all travel
expenses to attend meetings at the request of the Company.



--------------------------------------------------------------------------------

2. Termination of Original Consulting Agreement and Term of Agreement.
Consultant and the Company hereby agree that the Original Consulting Agreement
shall be terminated effective as of July 31, 2008. The term of this Agreement
shall commence on August 1, 2008 and continue for a twelve-month period, unless
terminated in writing earlier by the Company or extended in writing by both
parties.

3. Compensation. In consideration for the services provided by Consultant
pursuant to this Agreement, Consultant will receive the following compensation
and reimbursements:

(a) Consultant shall be granted an option under the Company’s stock option plan
to purchase 84,000 shares of the Company’s common stock at an exercise price
equal to the higher of the closing price of the Company’s common stock on the
OTC Bulletin Board on the date of this Agreement or the date upon which this
Agreement is approved by the Company’s Board of Directors (or the last preceding
business day if that date is not a business day). The option shall vest with
respect to 3,000 shares each month during the term, on the last business day of
each month; and shall vest with respect to the remaining 48,000 shares when
Consultant attains the respective milestones set forth below in paragraph 3(c).
The option shall have a term of five years and such other terms as are set forth
in the Company’s customary nonqualified stock option agreement.

(b) $50,000 in twelve equal monthly installments. The monthly installments shall
be paid on the last business day of each month.

(c) Consultant shall receive the following additional cash compensation and
vesting as to 48,000 shares of the option granted pursuant to paragraph 3(a)
upon the Company confirming that the following milestones have been achieved
during the term of this Agreement or such earlier date as is specified below
(with the Company having no obligation to pursue or complete any of the actions
associated with any of these milestones):

 

     Cash Bonus    Number of Option
Shares Vested

Successful completion of antibody humanization at Antitope

   $ 2,000    5,000

Partnering of at least one of the antibodies to a large pharma or biotech

   $ 10,000    23,000

Completion of antigen analysis and characterizing of VAC69 antibody

   $ 3,000    5,000

Successful completion of screening cancer stem cells using DIAAD

   $ 5,000    5,000

Glycoform analysis on ICT-109 and ICT-37 antigens and IP filing to cover antigen

   $ 4,000    5,000

Completion of Phase I analysis at GMU by June 30, 2009

   $ 4,000    5,000

The foregoing cash payments shall be paid by the Company promptly following the
timely achievement of each of the foregoing respective milestones.

 

2



--------------------------------------------------------------------------------

(d) Business Expenses. The Company shall promptly reimburse Consultant in
connection with her performance of the services and duties hereunder for all
reasonable, ordinary and necessary business expenses, including telephone
charges, actually incurred by Consultant in connection with that performance,
including expenses incurred in connection with travel on the Company’s business.
Travel expenses will be reimbursed in accordance with the Company’s travel
reimbursement policy. The Company shall provide a laptop computer for
Consultant’s use on Company business and either purchase or reimburse Consultant
for any other supplies necessary to facilitate Consultant’s work.

4. Obligations Under Original Consulting Agreement. Consultant acknowledges that
the Company has performed all of its obligations under the Original Consulting
Agreement and that no further compensation will be payable to her for services
rendered pursuant to the Original Consulting Agreement. The option granted to
Consultant pursuant to paragraph 3(a) shall be deemed to have vested as of
July 31, 2008 to 50,000 shares of the Company’s common stock, with the balance
of the shares (25,000 shares) covered by that option being forfeited.

5. Compliance with Agreements. Consultant represents to the Company that she may
perform this Agreement without violating any agreement or understanding that she
has with MDC or ATCC.

6. Confidential Information. Consultant will hold in a fiduciary capacity for
the benefit of the Company all secret or confidential information, knowledge or
data relating to the Company or any of its affiliated companies, and their
respective businesses. Consultant will not, without the prior written consent of
the Company, or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than to the Company and those designated by the Company in writing. Furthermore,
upon termination of this Agreement or of Consultant’s service to the Company,
Consultant will promptly deliver to the Company all books, memoranda, records
and written data of every kind relating to the business and affairs of the
Company that may then be in her personal possession. Consultant acknowledges and
agrees that this provision regarding confidential information will survive
termination of this Agreement or of the Consultant’s service to the Company.

7. Conflicts of Interest. Should a conflict if interest arise between ICT and
ATCC with respect to the Consultant, Consultant shall work to cure said
conflict, including, if necessary, her resignation as a consultant for ICT.
Consultant’s resignation due to a conflict of interest between ICT and ATCC
shall not constitute a breach of this Agreement, but no compensation under
paragraph 3 shall be payable or accrue to Consultant for any period subsequent
to her resignation.

8. No Conflict. Consultant represents that Consultant’s performance of all the
terms of this Agreement and that Consultant’s retention as a consultant by the
Company does not and will not breach any agreement to keep in confidence any
proprietary information acquired by Consultant in confidence prior to
Consultant’s retention as a consultant by the Company. Consultant has not
entered into, and agrees Consultant will not enter into, any agreement, either
written or oral, in conflict with the foregoing sentence. Consultant understands
as part of the consideration for the offer to retain Consultant as a consultant,
and of Consultant’s retention

 

3



--------------------------------------------------------------------------------

as a consultant by the Company, that Consultant has not brought and will not
bring with Consultant any equipment, supplies, facility or trade secret
information of any current or former employer which are not generally available
to the public. Consultant also understands that, in Consultant’s retention as a
consultant with the Company, Consultant is not to breach any obligation of
confidentiality that Consultant has to others, and Consultant agrees that
Consultant shall fulfill all such obligations during Consultant’s retention as a
consultant with the Company.

9. License and Assignment of Rights. Consultant acknowledges that all
inventions, original works of authorship, developments, concepts, know-how,
improvements or trade secrets which are made by Consultant (solely or jointly
with others) within the scope of and as part of Consultant’s consultancy with
the Company (collectively referred to herein as “Inventions”) are “works made
for hire” (to the greatest extent permitted by applicable law) and are
compensated by the consideration provided by the Company as described in this
Agreement, unless regulated otherwise by the mandatory law of the State of
California. Consultant also agrees and warrants that Consultant will not use or
incorporate third party proprietary materials into Inventions, disclose third
party proprietary information to Company or knowingly engage in any activities
or use any facilities in the course of providing services under this Agreement
that could result in claims of ownership to any Inventions being made by any
third party.

10. Resolution of Disputes. Any dispute arising under or in connection with any
matter related to this Agreement or any related agreement shall be resolved
exclusively by arbitration. The arbitration will be in conformity with and
subject to the applicable rules and procedures of JAMS. All parties agree to be
(i) subject to the jurisdiction and venue of the arbitration in Los Angeles,
California; and (ii) bound by the decision of the arbitrator as the final
decision with respect to the dispute.

11. Governing Law. This agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to the choice
of law rules thereof.

12. Amendment. This Agreement may only be amended by a writing executed by both
parties.

13. Nature and Disclosure of Relationship. It is agreed by the parties that
Consultant is an independent contractor and that this Agreement shall not create
any employee-employer relationship between the parties. The parties each shall
be entitled to disclose that Consultant is serving as a consultant to the
Company, including in any business plan, press release, advertisement,
prospectus or other offering document of the Company or its affiliates. No
mention of ATCC or International BioResources Group (“IBG”) can be made without
prior review of such communications by ATCC/IBG.

14. Entire Agreement. Except for any agreement between MDC and the Company to
which Consultant is a party or has acknowledged or for any non-disclosure
agreement previously entered into by the parties, this Agreement constitutes the
entire agreement between the parties hereto with respect to Consultant’s service
as a consultant, and supercedes all prior oral or written understandings or
agreements between the parties hereto.

 

4



--------------------------------------------------------------------------------

15. Severability. If any provision of this Agreement is held to be unenforceable
under applicable law, such provision shall be severed and the remaining
provisions of this Agreement shall continue in full force and effect.

16. Advice of Counsel. Each party acknowledges that, in executing this
Agreement, such party has had the opportunity to seek the advice of independent
legal counsel and has read and understood all of the terms and provisions of
this Agreement. This Agreement shall not be construed against any party by
reason of the drafting or preparation thereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

IMMUNOCELLULAR THERAPEUTICS, LTD. By:   /s/ Manish Singh Name:    Dr. Manish
Singh Title:   President & Chief Executive Officer CONSULTANT By:   /s/ Cohava
Gelber   Dr. Cohava Gelber